Citation Nr: 0838609	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  04-11 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on April 21, 
2008, which vacated an October 2006 Board decision as to the 
issue of entitlement to service connection for pes planus and 
remanded the matter for additional development.  The Court 
affirmed the Board denial of a service connection claim for 
carpal tunnel syndrome and noted the issue of entitlement to 
service connection for malaria had been remanded by the Board 
for additional development.  The issues remaining on appeal 
initially arose from rating decisions in August 2003 and 
February 2005 by the Boston, Massachusetts, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its April 2008 order the Court found the Board had failed 
to provide adequate reasons or bases for the October 2006 
decision denying entitlement to service connection for pes 
planus by not explaining why a medical examination was not 
necessary.  It was noted, citing Falzone v. Brown, 8 Vet. 
App. 398, 405, (1995), that a lay person was competent to 
testify to pain and visible flatness of the feet.  The Court 
ordered that the veteran be afforded a VA medical examination 
or that adequate reasons and bases be provided explaining why 
he was not entitled to such assistance.  Therefore, the Board 
finds additional development is required as to this matter 
prior to appellate review.


The Board also notes that the available record indicates 
development requested in the remand section of the October 
2006 decision concerning service connection for malaria has 
not been completed.  Although a VA medical opinion was 
obtained in January 2007, the issue was not subsequently 
reviewed by the RO/AMC.  It is significant to note that the 
examiner found it was more likely than not that the veteran 
had malaria and was treated with no present indication of 
malaria, but that no opinion was provided as to whether there 
was evidence of any present chronic residuals of malaria.  
The physician indicated that he ordered a CBC (complete blood 
count) and a liver function test.  If those tests were 
performed, the results have not been associated with the 
claims folder.  If the tests were not accomplished, they must 
be performed.  The veteran has not waived agency of original 
jurisdiction review of this evidence and appellate review of 
this issue must be deferred.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  The Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Records show the appellant was provided adequate VCAA notice 
by correspondence dated in January 2003, August 2004, and 
March 2006.  The VCAA duty to assist also requires that VA 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The veteran should be scheduled for a 
VA examination for opinions as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that he has pes planus as 
a result of active service or any present 
chronic medical problems as a result of 
malaria.  The examiner should solicit a 
detailed history of the veteran's 
symptoms of pain and any visible flatness 
of the feet during active service and the 
continuation of any such symptoms after 
service.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

2.  Copies of the CBC and liver function 
study ordered by the VA physician in 
January 2007 must be obtained and 
associated with the claims folder.  If 
those tests were not performed, then the 
veteran is to be scheduled for a CBC and 
a liver function study.  All results must 
be associated with the claims folder.

3.  Once the CBC and liver function 
studies are associated with the claims 
folder, the file is to be referred to the 
VA examiner who performed the January 
2007 examination of the veteran, or, if 
he is not employed by VA, then to another 
physician, for an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that the 
veteran has malaria as a result of 
service.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and 
any additional development deemed 
necessary, the issues remaining on 
appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
attorney should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



